Order entered January 28, 2013




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                            No. 05-12-01272-CR
                                            No. 05-12-01273-CR

                              KENNETH ERIC HADDAD, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-59239-W, F10-52190-W

                                                ORDER
        The Court REINSTATES the appeals.

        On January 15, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 22, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

January 15, 2013 order requiring findings.

        We GRANT appellant’s January 22, 2013 extension motion and ORDER appellant’s

brief filed as of the date of this order.



                                                           /s/   DAVID W. EVANS
                                                                 JUSTICE